Case: 14-30257      Document: 00512814562         Page: 1    Date Filed: 10/24/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-30257                          United States Court of Appeals

                                  Summary Calendar
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                          October 24, 2014

BRANDON SCOTT LAVERGNE,                                                     Lyle W. Cayce
                                                                                 Clerk
                                                 Plaintiff-Appellant

v.

LOUISIANA STATE POLICE,

                                                 Defendant-Appellee


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:13-CV-2189


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Brandon Scott Lavergne, Louisiana prisoner # 424229, pleaded guilty to
two counts of first degree murder for the murders of Michaela Shunick and
Lisa Pate. Thereafter, Lavergne filed a civil rights complaint against the
Louisiana State Police. The district court dismissed the complaint as barred
by Heck v. Humphrey, 512 U.S. 477 (1994), and, alternatively, for failure to




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30257     Document: 00512814562      Page: 2    Date Filed: 10/24/2014


                                  No. 14-30257

state a claim because the Louisiana State Police were immune from suit.
Lavergne’s state law claims were dismissed without prejudice.
      This court reviews a dismissal for failure to state a claim under 28 U.S.C.
§ 1915(e)(2)(B)(ii) de novo applying the same standard that is used to review a
dismissal under Federal Rule of Civil Procedure 12(b)(6). Black v. Warren, 134
F.3d 732, 733-34 (5th Cir. 1998).
      Lavergne’s motion for leave to file a supplemental brief is GRANTED.
In his briefs, Lavergne again challenges the lawfulness of the actions taken by
the Louisiana State Police which led to the seizure of his phone and laptop. He
contends that the district court erred in dismissing his complaint prior to
service based upon Heck because the charges relating to his arrest by the
Louisiana State Police, i.e., failing to register as a sex offender, were eventually
dropped.
      We disagree. Lavergne specifically alleged that the seized items were
used against him in the murder investigations and in fact that the actions of
the Louisiana State Police “caused” him to plead to the murder charges
notwithstanding his innocence.       If the district court were to award him
damages as to any of his claims, it would implicitly call into question the
validity of his murder convictions. See Heck, 512 U.S. at 487; Penley v. Collin
County, Tex., 446 F.3d 572, 573 (5th Cir. 2006). In this same vein, any error
in denying his motions to amend was harmless because the amendments were
futile in light of the Heck bar. See United States v. Gonzalez, 592 F.3d 675, 681
(5th Cir. 2009. The district court did not err in dismissing Lavergne’s Heck-
barred claims with prejudice. See Johnson v. McElveen, 101 F.3d 423, 424 (5th
Cir. 1996). To the extent Lavergne raises new claims on appeal, we do not
address them. See Willard v. Ballard, 466 F.3d 330, 335 (5th Cir. 2006).




                                         2
    Case: 14-30257   Document: 00512814562   Page: 3   Date Filed: 10/24/2014


                              No. 14-30257

Lavergne’s motion to appoint counsel is DENIED, and the district court’s
judgment is AFFIRMED.




                                    3